Title: From George Washington to Board of War, 16 November 1780
From: Washington, George
To: Board of War


                        

                            
                            Gentlemen
                            Head Quarters Passaic Falls 16th November 1780
                        
                        Your favor of the 9th did not reach me till yesterday at Noon. I immediately wrote to Sir Henry Clinton for
                            the passport for the Sloop Carolina packet and dispatched the letter to Elizabeth Town this Morning by Express—The
                            passport shall be transmitted to you the moment after I have received it. I have the honor to be with great Respect Gentn Your very hble Servt
                        
                            